           Case: 20-1731 Document:
Case 2:17-cr-20489-TGB-EAS ECF No. 17-1   Filed: 12/23/2020
                                   432, PageID.3003            Page: 1 Page 1 of 5 (1 of 5)
                                                       Filed 12/23/20




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                               100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt            POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                      CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                Filed: December 23, 2020




Ms. Andrea Hutting
United States Attorney's Office
211 W. Fort Street
Suite 2001
Detroit, MI 48226

Ms. Karen Oakley
Law Office
P.O. Box 541111
Cincinnati, OH 45454

                     Re: Case No. 20-1731, USA v. James McGlory
                         Originating Case No. : 2:17-cr-20489-4

Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                Sincerely yours,

                                                s/Ryan E. Orme
                                                Case Manager
                                                Direct Dial No. 513-564-7079

cc: Mr. David J. Weaver

Enclosure

Mandate to issue
           Case: 20-1731 Document:
Case 2:17-cr-20489-TGB-EAS ECF No. 17-2   Filed: 12/23/2020
                                   432, PageID.3004            Page: 1 Page 2 of 5 (2 of 5)
                                                       Filed 12/23/20



                                          No. 20-1731

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                                                                FILED
UNITED STATES OF AMERICA,                               )                  Dec 23, 2020
                                                        )             DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                              )
                                                        )
v.                                                      )                 ORDER
                                                        )
JAMES MCGLORY,                                          )
                                                        )
       Defendant-Appellant.                             )
                                                        )


       Before: McKEAGUE, DONALD, and READLER, Circuit Judges.


       Defendant James McGlory appeals the denial of his motion for reconsideration of the

district court’s order denying release from pretrial detention due to COVID-19 concerns. He

argues that the district court abused its discretion by construing his motion as one for

reconsideration, rather than reopening under 18 U.S.C. § 3142(f). Further, he argues that, if

properly construed, the district court abused its discretion in denying reopening. The government

opposes reversal. Neither McGlory nor the government requests oral argument. The facts and

legal arguments are adequately presented on the briefs; thus, we unanimously agree that oral

argument is not necessary. Fed. R. App. P. 34(a)(2)(C).

       We review the district court’s construction of a motion for an abuse of discretion. See Noel

v. Guerro, 479 F. App’x 666, 668−69 (6th Cir. 2012) (per curiam). While in pretrial detention,

McGlory filed a motion requesting reopening of his pretrial proceedings under § 3142(f)(2) or

temporary release under 18 U.S.C. § 3142(i). The district court denied it. He later filed a second

motion almost identical to the first except for the allegation that his father was ill. Because an
           Case: 20-1731 Document:
Case 2:17-cr-20489-TGB-EAS ECF No. 17-2   Filed: 12/23/2020
                                   432, PageID.3005            Page: 2 Page 3 of 5 (3 of 5)
                                                       Filed 12/23/20

                                              No. 20-1731
                                                  -2-

amendment to his original motion would have no consequence given that his prior motion had

already been denied, the court construed the second motion as one for reconsideration instead of

amendment.

        Because McGlory referenced § 3142(f)(2), which governs reopening, and cited new

information, the district court could have construed his motion as seeking reopening. Instead,

however, the district court construed it as seeking reconsideration. For reconsideration, a “movant

must not only demonstrate a palpable defect by which the Court and the parties . . . entitled to be

heard on the motion have been misled but also show that correcting the defect will result in a

different disposition.” E.D. Mich. R. 7.1(h)(3). Thus, McGlory’s motion to amend, seeking the

identical relief as his original motion and including updated information to obtain a different

disposition, could also be construed as seeking reconsideration. Notwithstanding that the district

court could have construed his motion as one for reopening, it did not abuse its discretion in

construing it as one for reconsideration.

        We review the denial of reconsideration for an abuse of discretion. See United States v.

Brown, 449 F.3d 741, 750 (6th Cir. 2006). But, to the extent the appeal from the denial of

reconsideration “necessarily raises the underlying judgment for review, the standard of review

varies with the nature of the underlying judgment.” United States v. Herrold, 962 F.2d 1131, 1136

(3d Cir. 1992). Thus, where “the underlying judgment was based in part upon the interpretation

and application of a legal precept, our review is plenary. . . . [T]o the extent that the district court’s

order was based on its factual conclusions, we review under a ‘clearly erroneous’ standard.” Id.

McGlory sought reconsideration of the denial of his first motion, which the district court construed

as seeking temporary release from pretrial detention under 18 U.S.C. § 3142(i).

        A defendant must be detained pretrial if, after conducting a hearing, the district court

determines “that no condition or combination of conditions will reasonably assure the appearance

of the person as required and the safety of any other person and the community.” 18 U.S.C.
           Case: 20-1731 Document:
Case 2:17-cr-20489-TGB-EAS ECF No. 17-2   Filed: 12/23/2020
                                   432, PageID.3006            Page: 3 Page 4 of 5 (4 of 5)
                                                       Filed 12/23/20

                                           No. 20-1731
                                               -3-

§ 3142(e)(1). A defendant may be temporarily released for a “compelling reason.” 18 U.S.C.

§ 3142(i). We have cited with approval the factors outlined in United States v. Clark, 448 F. Supp.

3d 1152, 1157 (D. Kan. 2020), for evaluating whether a defendant met his burden: (1) the original

reasons supporting his pretrial detention; (2) “the specificity of the defendant’s stated COVID-19

concerns;” (3) whether defendant’s release plan increases or decreases the risk of transmission to

others; and (4) whether his release increases the risk of transmission to others. United States v.

Scarborough, 821 F. App’x 598, 600 (6th Cir. 2020) (order). The district court evaluated each of

these factors and concluded that McGlory’s increased risk from COVID-19 if he remained

detained was outweighed by the original reasons supporting his detention. Further, it concluded

that his interstate travel would increase, rather than mitigate the risk to himself or others. The

record supports this determination.

       The new information in McGlory’s motion to amend does not alter this conclusion. The

district court acknowledged the increased number of positive cases in his detention facility, but

reiterated that this alone did not outweigh the balance of the remaining factors. McGlory did not

allege any new personal health issues in his amended motion. His father’s illness, even if a new

circumstance, did not have a material bearing on whether McGlory was a danger to the community.

In support, McGlory also cites to recent efforts to release more inmates on home confinement.

Aside from the fact that we generally do not consider issues raised for the first time on appeal, see

McFarland v. Henderson, 307 F.3d 402, 407 (6th Cir. 2002), the power to release defendants to

home confinement is delegated to the Bureau of Prisons under the Coronavirus Aid, Relief, and

Economic Security Act, not the district court under § 3142(f), see United States v. Alam, 960 F.3d

831, 836 (6th Cir. 2020). Finally, although McGlory argues that the district court construed his

motion as one under Federal Rule of Civil Procedure 59(e), the district court explicitly stated that

it did not rely on this rule. Instead, it relied on Local Rule 7.1(h)(3), which applies in both civil
           Case: 20-1731 Document:
Case 2:17-cr-20489-TGB-EAS ECF No. 17-2   Filed: 12/23/2020
                                   432, PageID.3007            Page: 4 Page 5 of 5 (5 of 5)
                                                       Filed 12/23/20

                                          No. 20-1731
                                              -4-

and criminal proceedings. See E.D. Mich. R. 1.1(c). Thus, the district court did not abuse its

discretion in denying reconsideration.

       Even if the district court construed McGlory’s motion as one for reopening, he was unlikely

to prevail. The district court may reopen detention proceedings if it: (1) finds that information

exists that was not known to the defendant at the time of the original hearing; and (2) the

information “has a material bearing on the issue whether there are conditions of release that will

reasonably assure” the defendant’s appearance and the safety of any other person and the

community. 18 U.S.C. § 3142(f)(2). This standard is substantially similar to the one governing

reconsideration. Hence, had the district court construed the motion as one for reopening, the same

reasons would support denial of reopening.

       The district court’s order is AFFIRMED.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk
